[LETTERHEAD OF FRIED, FRANK, HARRIS, SHRIVER & JACOBSON LLP] June 18, 2008 VIA EDGAR AND FEDERAL EXPRESS United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE Mail Stop Washington, D.C. 20549 Attn: Susan Block John Stickel Re:CVR Partners, LP Registration Statement on Form S-1 (File No. 333-149423) Request for Withdrawal Ladies and Gentlemen: Pursuant to Rule 477 promulgated under the Securities Act of 1933, as amended (the “Securities Act”), we, on behalf of CVR Partners, LP (the “Registrant”), hereby request that the Securities and Exchange Commission (the “Commission”) consent to the withdrawal, effective as of the date hereof, of Registration Statement File No. 333-149423, and all exhibits thereto (the “Registration Statement”). The Registrant requests withdrawal of the Registration Statement because it has determined not to proceed with the public offering contemplated by the Registration Statement due to current market conditions for initial public offerings by master limited partnerships.The Registrant did not print or distribute any preliminary prospectuses, or actively offer for sale or sell any securities under the Registration Statement.In accordance with Rule 477(c) under the Securities Act, the Registrant advises that it may undertake a subsequent private offering of securities in reliance upon Rule 155(c) under the Securities Act.The Registrant requests that, in accordance with Rule 457(p) under the Securities Act, all fees paid to the Commission in connection with the filing of the Registration Statement be credited for future use. If you have any questions or require further information or documentation, please do not hesitate to contact me at 212-859-8735. Very truly yours, /s/ Michael A. Levitt Michael A. Levitt cc:John J. Lipinski, Chief Executive Officer
